Title: Petition of Joseph Goodier, with Jefferson’s Order, 4 January 1804
From: Goodier, Joseph
To: Jefferson, Thomas


               
                  To Thomas Jefferson President 
                        of the United States 
               
               The petition of Joseph Goodier humbly and respectfully sheweth—That on the 3rd. instant he was convicted in the Circuit Court of the District of Columbia for Washington County of stealing a Steer the property of Daniel Carroll of Dudington and has been sentenced by the said Court to pay a fine of one dollar, with the costs of prosecution and to be publickly whipped with five lashes. The circumstances under which he was convicted were so favourable that the Jury were induced to recommend him to the mercy of the Court—but the law positively requiring it the Court was under a necessity of making whipping a part of his punishment Being a young man dependant for his living on his industry and reputation in society the latter of which must inevitably suffer almost irretrievably by a public and ignominious punishment He humbly prays that the President will be pleased to pardon his Offence or at least to remit that part of his sentence which inflicts Whipping and he will ever pray &c
               Joseph Goodier City of Washington4 January 1803 [i.e. 1804]
               
               
                  The Jury recommended the petitioner to the Mercy of the Court, on which they ordered as slight a punishment as they could, not having the power to dispense with that part of the Law which inflicts corporal punishment; but they are willing and do respectfully recommend to the President to remit the said corporal punishment
               
               
                  W Kilty 
                  W. Cranch 
                  N. Fitzhugh 
               
               
                  [Order by TJ:]
                  A pardon to be issued as to the corporal punishment.
               
               
                  Th: Jefferson 
                  Jan. 7. 1804.
               
            